       Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

REESHA M. RATCHFORD, o/b/o D.J.J.,

                           Plaintiff,

v.                                                     1:19-CV-0605
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    BRANDI SMITH, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            JUNE BYUN, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               MARC WARNER, ESQ.
 Counsel for Defendant                                 MONIKA CRAWFORD, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 16.) The court has jurisdiction over this matter pursuant to

42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 2 of 15




       A.     Factual Background
       Claimant was born in 2003 and was an adolescent at the time of filing and at the

time of the hearing. (T. 74); 20 C.F.R. § 416.926a(g)(2). Claimant’s alleged disability

consists of “behavioral issues.” (T. 74.)

       B.     Procedural History

       On May 1, 2015, Plaintiff applied for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act on Claimant’s behalf. (T. 74.) Plaintiff’s application

was initially denied, after which she timely requested a hearing before an Administrative

Law Judge (“the ALJ”). On March 6, 2018, Plaintiff and Claimant appeared before the

ALJ, Elizabeth Ebner. (T. 40-56.) On April 20, 2018, ALJ Ebner issued a written

decision finding Claimant not disabled under the Social Security Act. (T. 12-39.) On

March 11, 2019, the Appeals Council (“AC”) denied Plaintiff’s request for review,

rendering the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)

Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in her decision, the ALJ made the following findings of fact and

conclusions of law. First, the ALJ found Claimant was an adolescent at the time of filing

and hearing pursuant to 20 C.F.R. § 416.926a(g)(2). (T. 18.) Second, the ALJ found

Claimant had not engaged in substantial gainful activity since the application date. (Id.)

Third, the ALJ found Claimant suffered from the severe impairments of intellectual

disorder; conduct disorder; and attention deficit hyperactive disorder (“ADHD”). (Id.)

Fourth, the ALJ found Claimant did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix I (“the Listings”). (Id.) Fifth, the ALJ found Claimant did

                                               2
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 3 of 15




not have an impairment or combination of impairments that functionally equaled an

impairment set forth in the Listings. (T. 26-36.) Sixth, and finally, the ALJ concluded

Claimant had not been disabled, as defined by the Social Security Act, since May 1,

2015, the date his application was filed. (T. 36.)

II.    THE PARTIES’ BRIEFINGS

       A.     Plaintiff’s Arguments

       Generally, in support of her motion for judgment on the pleadings, Plaintiff makes

one argument. Plaintiff argues the ALJ’s domain findings were not supported by

substantial evidence because the ALJ improperly relied on the stale medical opinions to

support her domain findings and then afforded the same weight to the competing

teacher opinions without adequately explaining why they were both entitled to some

weight. (Dkt. No. 7 at 10-15.) Plaintiff filed a reply in which she reiterated her original

argument. (Dkt. No. 15.)

       B.     Defendant’s Argument

       Generally, in support of his cross-motion for judgment on the pleadings,

Defendant makes one argument. Defendant argues substantial evidence supported the

ALJ’s determination. (Dkt. No. 14 at 9-17.)

III.   RELEVANT LEGAL STANDARD

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,



                                              3
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 4 of 15




817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); see Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and it has been defined as “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.

Ct. 1420, 1427 (1971). Where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner’s conclusion must be upheld. See Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],




                                             4
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 5 of 15




even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       An individual under the age of eighteen is considered disabled within the

meaning of the Act “if that individual has a medically determinable physical or mental

impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The

Commissioner has set forth a three-step process to determine whether a child is

disabled as defined under the Act. See 20 C.F.R. § 416.924.

       At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. 20 C.F.R. § 416.924(b). If so, the child is not disabled. Id. If not,

the ALJ proceeds to step two and determines whether the child has a medically

determinable impairment(s) that is “severe.” Id. § 416.924(c). If the child does not have

a severe impairment(s), he or she is not disabled. Id. If the child does have a severe

impairment(s), the ALJ continues to step three and examines whether the child’s

impairment(s) meets, medically equals, or functionally equals the listed impairments in

Appendix 1 to Subpart P of Part 404 of the Commissioner’s regulations (the “Listings”).

Id. § 416.924(d). In determining whether an impairment(s) functionally equals the

Listings, the ALJ must assess the child’s functioning in six domains: (1) acquiring and

using information; (2) attending and completing tasks; (3) interacting and relating with

others; (4) moving about and manipulating objects; (5) caring for him or herself; and (6)

health and physical well-being. Id. § 416.926a(b)(1)(i)-(vi). To functionally equal the

Listings, the child’s impairment(s) must result in “marked” limitations in two domains or



                                              5
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 6 of 15




an “extreme” limitation in one domain. Id. § 416.926a(a). A child has a “marked”

limitation when his or her impairment(s) “interferes seriously” with his or her ability to

independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2). A child has

an “extreme” limitation when his or her impairment(s) “interferes very seriously” with his

or her ability to independently initiate, sustain, or complete activities. Id. §

416.926a(e)(3).

       If the child has an impairment(s) that meets, medically equals, or functionally

equals the Listings, and the impairment(s) meets the Act’s duration requirement, the

ALJ will find the child disabled. 20 C.F.R. § 416.924(d).

IV.    ANALYSIS

       Plaintiff argues the ALJ was “not permitted” to rely on the opinions of a

consultative examiner and non-examining State agency medical consultant in her

domain findings because both opinions were rendered stale by “increased behavioral

issues” and therefore neither opinion constituted substantial evidence. (Dkt. No. 7 at

10-15.) Here, the ALJ properly assessed the medical and other opinion evidence in the

record and her decision was supported by substantial evidence.

       In general, “ALJs should not rely heavily on the findings of consultative

physicians after a single examination,” especially “in the context of mental illness”

because “a one-time snapshot of a claimant’s status may not be indicative of [his]

longitudinal mental health.” See Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019).

Further, an “unsupported opinion, offered by [a] psychologist[] who never so much as

examined [Plaintiff], is little more than ipse dixit.” Stacey v. Comm'r of Soc. Sec.

Admin., 799 F. App'x 7, 10-11 (2d Cir. 2020).



                                               6
          Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 7 of 15




         However, the “report of a State agency medical consultant constitutes expert

opinion evidence which can be given weight if supported by medical evidence in the

record.” Camille v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015), aff'd, 652 F.

App'x 25 (2d Cir. 2016) (citing Frye ex rel. A.O. v. Astrue, 485 F. App’x. 484, 487 (2d

Cir.2012)). The regulations “recognize that the Commissioner's consultants are highly

trained physicians with expertise in evaluation of medical issues in disability claims

who’s opinions may constitute substantial evidence in support of residual functional

capacity findings.” Lewis v. Colvin, 122 F. Supp. 3d 1, at 7 (N.D.N.Y. 2015) (citing

Delgrosso v. Colvin, 2015 WL 3915944, at *4 (N.D.N.Y. June 25, 2015); see also

Heagney-O'Hara v. Comm'r of Soc. Sec., 646 F. App'x 123, 126 (2d Cir. 2016); Monette

v. Colvin, 654 F. App’x 516 (2d Cir. 2016); Snyder v. Colvin, 667 F. App’x 319 (2d Cir.

2016).

         In addition, “medical source opinions that are conclusory, stale, and based on an

incomplete medical record may not be substantial evidence to support an ALJ finding.”

Camille, 104 F.Supp.3d at 343. “However, a medical opinion is not necessarily stale

simply based on its age.” Biro v. Comm'r of Soc. Sec., 335 F. Supp. 3d 464, 470

(W.D.N.Y. 2018). A medical opinion may be stale if it does not account for the plaintiff’s

deteriorating condition. See Carney v. Berryhill, No. 16-CV-269, 2017 WL 2021529, at

*6 (W.D.N.Y. May 12, 2017). Remand is warranted where more recent evidence in the

record “directly contradict[s] the older reports of [plaintiff’s] functioning on which the ALJ

relied” and the ALJ failed to analyze the more recent evidence. Blash v. Comm'r of Soc.

Sec. Admin., 813 F. App’x 642, (2d Cir. 2020).




                                              7
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 8 of 15




       Here, the examining and non-examining consultative doctors were the only

acceptable medical sources to provide opinions regarding Claimant’s functional abilities.

The record also contained teacher questionnaires, school records, medical treatment

records, and testimony. Teachers are not considered acceptable medical sources

under 20 C.F.R. § 416.913(a), and therefore, their opinions are not entitled to controlling

weight. Piatt v. Colvin, No. 13-CV-6436, 80 F.Supp.3d 480, 493, (W.D.N.Y. Jan. 22,

2015); Conlin ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 387 (W.D.N.Y. 2015)

(stating that “[i]t is well established that teacher questionnaires are considered valid

‘other source’ opinions”).

       In September 2015 consultative examiner, Janine Ippolito, Psy.D., conducted

psychiatric and intelligence testing, assessed an unspecified conduct disorder and

ADHD, and provided a medical source statement. (T. 288-292.) In her medical source

statement, Dr. Ippolito opined Claimant was able to: complete age-appropriate tasks;

respond appropriately to changes in the environment; ask questions and request

assistance in an age-appropriate manner; be aware of danger and take needed

precautions; and interact adequately with peers with no evidence of limitations. (T. 288,

292-293.) Dr. Ippolito opined Claimant had the following limitations: a mild limitation in

attending to, following, and understanding age-appropriate directions and learning in

accordance to cognitive functioning; and a moderate limitation in maintaining

appropriate social behavior and interacting adequately with adults. (T. 288, 293.)

       In September 2015, non-examining State agency medical examiner, Dr. J.

Meyer, reviewed the medical evidence of record, including Dr. Ippolito’s reports and

opinion, and opined Claimant’s severe and non-severe impairments would cause the



                                              8
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 9 of 15




following degrees of limitation in the six domains of child functioning: a “less than

marked” limitation in the domains of: Acquiring and Using Information; Attending and

Completing Tasks; and Interacting and Relating with Others; and “no limitation” in the

domains of Moving About and Manipulating Objects; Caring for Yourself; and Health

and Physical Well-Being. (T. 76-78.) Dr. Meyer concluded Claimant did not functionally

equal a listing. (T. 78.)

       There are no treating source statements or medical opinions from Claimant’s

providers; however, two teachers completed questionnaires. In October 2015, Amy

Pinker, Claimant’s eighth grade English language arts (“ELA”) teacher completed a

Teacher Questionnaire. (T. 203-210.) Ms. Pinker stated Claimant’s instructional

reading and writing level was sixth grade, but Claimant’s actual grade level was “8.” (T.

203.) She noted Claimant was “absent a lot.” (Id.) In the domains of Acquiring and

Using Information, Attending and Completing Tasks, and Interacting and Relating with

Others, Ms. Pinker rated Claimant as having either “No Problem” or only “A slight

problem” in each activity. (T. 204-206.) Ms. Pinker noted Claimant at times could be

very independent and complete his work well, but at other times, “probably once a

week,” Claimant needed a lot of redirection and help to get assignments completed. (T.

204.) She wrote, “when [Claimant] is focused he can work quickly and get his work

done, but that does not happen as often as I would like.” (T. 205.) Ms. Pinker stated

she did not observe Plaintiff having problems interacting and relating with others very

often. (T. 206.) In the final three domains, Moving About and Manipulating Objects,

Caring for Himself, and Medical Conditions and Medications/Health and Physical Well-

Being, Ms. Pinker indicated Claimant had no problems at all. (T. 207-209.)



                                             9
       Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 10 of 15




       In January 2017, Camilo Hoyos, Claimant’s eighth grade social studies teacher,

completed a Teacher Questionnaire. (T. 227-237.) Mr. Hoyos stated Claimant was

“often absent, not sure exactly why.” (T. 227.) In the first domain, Acquiring and Using

Information, Mr. Hoyos rated Claimant as having “No Problem” or “A slight problem” in

three of the 10 areas, “An obvious problem” and “A serious problem” in four of the 10

areas, and “A very serious problem” in two of the areas (recalling and applying

previously learned material and applying problem solving skills in class discussions).

(T. 228.) Mr. Hoyos stated Claimant worked hard at individual assignments but seemed

to have a hard time recalling information for examinations. (Id.) In the third domain,

Interacting and Relating with Others, Mr. Hoyos stated Claimant had “Weekly” problems

playing cooperatively with other children, expressing anger appropriately, and using

language appropriate to the situation and listener, but had little or no problems with

making and keeping friends, seeking attention appropriately, asking permission

appropriately, respecting/obeying adults in authority, including and maintaining relevant

and appropriate topics of conversation, taking turns in conversation, and other activities

(T. 230.) Notably, Mr. Hoyos stated that it had not been necessary to implement

behavior modification strategies for Claimant. (T. 230.) In the domain of Caring for

Himself, Mr. Hoyos noted Claimant seemed to have problems with personal hygiene.

(T. 232.) In the other three areas of functioning, Attending and Completing Tasks,

Moving About and Manipulating Objects, and Medical Conditions and

Medications/Health and Physical Well-Being, Mr. Hoyos indicated Claimant had no

problems at all. (T. 229, 231, 233.)




                                            10
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 11 of 15




        In evaluating the opinions in the record, the ALJ afforded Dr. Ippolito’s opinion

“some weight.” (T. 25.) The ALJ stated she considered the doctor’s opinion, report,

and Claimant’s IQ scores “in conjunction with the other evidence, including the hearing

testimony of the claimant and his mother, the educational records describing the

claimant’s academic and disciplinary history, his treatment history, and the teacher’s

questionnaires of record.” (Id.) The ALJ afforded Dr. Meyer’s opinion “little weight;”

however she noted she did not rely on the opinion in evaluating the Claimant’s

functioning. (T. 26.) The ALJ concluded Dr. Meyer provided his opinion two years prior

to the hearing based on an incomplete record. (Id.) The ALJ noted, however, that the

limitations she “independently assessed” were consistent with Dr. Meyer’s conclusions.

(Id.)

        The ALJ afforded Mr. Hoyo’s assessment “some weight.” (T. 23.) The ALJ

concluded Mr. Hoyo’s assessments of Claimant’s difficulties were “inconsistent” with his

comments in Claimant’s first quarter report card, where he noted Claimant was doing an

“excellent job” and reported he had met “all behavioral and academic expectations for

the current quarter.” (T. 22, 215.) The ALJ also afforded “some weight” to Ms. Pinker’s

assessment. (T. 24.) The ALJ stated she considered Ms. Pinker’s ratings and reports

in the context of Claimant’s disciplinary records and other academic information. (Id.)

The ALJ further noted the disparity between the two teacher assessments. (Id.) The

ALJ acknowledged the disparity could be due to Claimant’s engagement and

performance in different classes and subject matters and/or the style of instruction. (Id.)

The ALJ stated she, “compared and balanced these questionnaires and have

considered them in light of the other evidence of record, including the claimant’s lack of



                                             11
       Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 12 of 15




any meaningful mental health treatment, IEP, or special education services, in

evaluating his overall functioning in each of [the] domains of functioning.” (Id.)

       Plaintiff argues Claimant’s behavioral and attention problems worsened after the

doctors rendered their opinions. (Dkt. No. 7 at 10.) In support of her argument, Plaintiff

cites to evidence in the record that Claimant had five detentions and 14 school

suspensions for disruptive behaviors and tardiness. (Id. citing T. 220-223.) However,

Plaintiff’s argument fails because the evidence cited by Plaintiff does not “directly

contradict” the earlier rendered opinions and the ALJ analyzed the more recent

evidence. Blash, 813 F. App’x at 642.

       To be sure, school records spanning 2015 through 2017 indicated Claimant had

multiple detentions and suspensions. However, Plaintiff fails to prove that additional

detentions and suspensions constituted a worsening of Claimant’s impairments. See

Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012) (Plaintiff must

show that no reasonable factfinder could have reached the ALJ’s conclusions based on

the evidence in record); see Smith v. Berryhill, 740 F. App’x 721 (2d Cir. 2018).

       Drs. Ippolito and Meyer rendered their opinions in the fall of 2015. (T. 78, 285.)

During the 2015-2016 school year Claimant had ten detentions/suspensions. (T. 222-

223.) The following school year, 2016-2017, Claimant had five detentions/suspensions,

a decrease from the previous school year. (T. 221.) During the first half of the 2017-

2018 school year Claimant had nine detentions/suspensions, an overall increase from

the previous two school years. (T. 221.) Although a majority of the

detentions/suspensions were for behavioral infractions, some were for tardiness and

dress code violations. (See ex. T. 221, 223.)



                                             12
       Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 13 of 15




       Of note, Plaintiff informed Claimant’s primary care provider in April 2015 the

school had not reported any concerns and Claimant was only “a little disruptive once

and a while but overall doing well there.” (T. 243.) In June 2015, Plaintiff reported

Claimant was “doing well, still some anger and issues with emotion but has been doing

well at school and no big incidents or concerns.” (T. 237.) Therefore, overall the

number of Claimant’s disciplinary actions decreased the year after the doctors rendered

their opinions and then subsequently increased. This information alone, does not

“directly contradict” the opinions of Drs. Ippolito and Meyer. Further, the ALJ

considered Claimant’s academic records, including disciplinary records, in her

assessment of Claimant’s impairments.

       Plaintiff makes the related argument the ALJ relied on her own lay opinion in

making her domain findings because the medical opinions were “stale” and she did not

adequately evaluate the teacher statements. (Dkt. No. 7 at 14-15.) As outlined above,

the medical opinions were not rendered stale by subsequent disciplinary records and

the ALJ properly assess the teacher opinions. In assessing Claimant’s behavioral

issues in the various domains, the ALJ considered not only the opinions rendered by

Drs. Ippolito and Meyer, but also Claimant’s academic record and testimony. The ALJ

summarized and considered disciplinary records, grades, and lack of IEP. (T. 21.) For

example, in the domain of interacting and relating with others, the ALJ noted Plaintiff’s

concerns with Claimant’s behavior; however, Claimant ceased counseling appointments

after June 2015. (T. 31-32.) The ALJ further noted Claimant did not receive further

mental health treatment or prescribed any medication for his conduct disorder. (Id.)

The ALJ considered the opinions of the consultative examiners and Claimant’s



                                            13
        Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 14 of 15




disciplinary record. (T. 32.) Concerning behavioral issues, the ALJ noted teacher

statements indicating Claimant had a “slight problem” expressing anger appropriately,

following rules and respecting and obeying adults in authority. (Id.) The ALJ also

considered Plaintiff’s testimony concerning Claimant’s behavior at school and home.

(Id.)

        The ALJ likewise properly assessed the evidence in the record in the other

domains. (T. 26-30.) A review of the record and the ALJ’s decision indicates the ALJ

considered the evidence in the record and substantial evidence supported her

determinations. Therefore, in assessing Claimant’s abilities in the various domains, the

ALJ properly considered not only the medical opinion evidence in the file, but also

subsequently submitted evidence concerning disciplinary actions at school, teacher

statements, and testimony.

        Overall, the medical opinion evidence provided by Drs. Ippolito and Meyer was

not rendered impermissibly stale by subsequent disciplinary records because the

records alone did not support a worsening of symptoms and the ALJ specifically

considered the disciplinary records in assessing Claimant’s functioning in the various

domains. The ALJ also properly evaluated teacher questionnaires. The ALJ assessed

the medical and other evidence in the record and in determining Claimant’s functionality

in each domain the ALJ provided sufficient analysis to support her conclusions.

Therefore, the ALJ’s determination is upheld.

ACCORDINGLY, it is

        ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 7) is

DENIED; and it is further



                                           14
          Case 1:19-cv-00605-WBC Document 17 Filed 09/09/20 Page 15 of 15




          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          September 8, 2020




                                            15
